DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg (US 8,201,871) in view of Lamb (US 3,051,232).
Regarding claim 1, Rydberg discloses a container refrigeration unit (refer to cargo vehicle 100), comprising:
a container (100) comprising sidewalls (refer to adjoining walls 220) defining an open end (240) and defining, in a plane in each respective body of each of the sidewalls (more specifically, first and second sides 242 and 244 from each sidewall 220 respectively), a curtain track (refer to first track 260 from first side 242, and second track 270 from second side 244) proximate to the open end (240); and 
a curtain sized to cover the open end (in the instant case, retractable door 250 is being considered as the curtain; the term “curtain” is being considered as a device or agency that conceals or acts as a barrier).
While Rydberg discloses the curtain track proximate to the open end, Rydberg fails to explicitly disclose a seal element, and a sealing adapter fittable to the curtain track, wherein an entire periphery of the curtain and an entirety of the seal element are sequentially fittable to the sealing adapter, and the sealing adapter is formed to define a cavity receptive of the entire periphery of the curtain and the entirety of the seal element, a cross-sectional area of the cavity exceeding a total cross-sectional area of the curtain and the seal element.
However, Lamb teaches a retractable cover assembly (refer to Fig. 4), comprising a seal element (38), and a sealing adapter (refer to Fig. 4 below, wherein said adapter includes extended lip 36) fittable to a curtain track (refer to groove 31), wherein an entire periphery of a curtain (42) and an entirety of the seal element (38) are sequentially fittable to the sealing adapter (refer to Fig. 4), and the sealing adapter is formed to define a cavity (refer to Fig. 4 below) receptive of the entire periphery of the curtain (42) and the entirety of the seal element (38), a cross-sectional area of the cavity  (refer to Fig. 4 below, wherein the cross-sectional area of the cavity receives the curtain and the seal element) exceeding a total cross-sectional area of the curtain and the seal element.

    PNG
    media_image1.png
    422
    693
    media_image1.png
    Greyscale

One having ordinary skill in the art would recognize that by applying a seal element and a sealing adapter fittable to the curtain track in view of the teachings by Lamb, it will facilitate the guiding and retractability of the curtain.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Rydberg by providing a seal element, and a sealing adapter fittable to the curtain track, wherein an entire periphery of the curtain and an entirety of the seal element are sequentially fittable to the sealing adapter, and the sealing adapter is formed to define a cavity receptive of the entire periphery of the curtain and the entirety of the seal element, a cross-sectional area of the cavity exceeding a total cross-sectional area of the curtain and the seal element, in order to facilitate the guiding and retractability of the curtain in view of the teachings by Lamb along with the knowledge generally available to one having ordinary skill in the art.

Regarding claim 2, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses wherein the sidewalls (adjoining walls 220 as can be seen from Fig. 1A) comprise two pairs of opposite sidewalls.

Regarding claim 3, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses the curtain track comprising corner sections (refer to the corners of the tracks as can be seen from Fig. 1A), but fails to explicitly disclose said corner sections being rounded.
However, it appears that the container of Rydberg would operate equally well with the corner sections being rounded. Further, applicant has not disclosed that the rounded corner sections solve any stated problem, indicating simply as shown in FIG. 4, the corners 201 of the container 20 where two adjacent ones of the bottom sidewall 22, the top sidewall 23, the first sidewall 24 and the second sidewall 25 meet may form a fillet 202 with the proximal sections of the curtain track 27 forming rounded corner sections 275.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Rydberg such that the corner sections are rounded because it appears to be an arbitrary design consideration which fails to patentably distinguish over Rydberg. 

Regarding claim 4, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses the curtain, but fails to explicitly disclose wherein the curtain has slack to cover the open end. However, one having ordinary skill in the art would recognize that by providing the curtain having a slack to cover the open end, it will prevent said curtain from breaking due to tension.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Rydberg such that the curtain has slack to cover the open end, in order to prevent said curtain from breaking due to tension in view of the knowledge generally available to one having ordinary skill.

Regarding claim 5, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses wherein the seal element comprises cord (refer to col. 2, line 52 as taught by Lamb), but fails to explicitly disclose wherein said cord is a cord stock.
However, it appears that the container of Rydberg as modified would operate equally well with the seal element comprising a cord stock. Further, applicant has not disclosed that the seal element comprising a cord stock solves any stated problem, indicating simply that a seal element 40 may be provided as cord stock 401 (e.g., o-ring cord stock).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Rydberg such that the seal element comprises a cord stock because it appears to be an arbitrary design consideration which fails to patentably distinguish over Rydberg. 

Regarding claim 6, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses the sealing adapter, but fails to explicitly disclose wherein the sealing adapter comprises polymeric material.
However, it appears that the container of Rydberg as modified would operate equally well with the sealing adapter comprising polymeric material. Further, applicant has not disclosed that having the sealing adapter comprising a polymeric material solves any stated problem, indicating simply that the sealing adapter 50 is formed of compliant material (e.g., polymeric material or another similar type of material).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Rydberg such that the sealing adapter comprises polymeric material because it appears to be an arbitrary design consideration which fails to patentably distinguish over Rydberg.

Regarding claim 8, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses wherein a length of the sealing adapter (refer to annotated Fig. 4 above as taught by Lamb) is substantially similar to a length of the curtain track (first track 260 from first side 242, and second track 270 from second side 244 as can be seen from Fig. 2).

Regarding claim 16, Rydberg discloses a method of closing an open end of a container of a container refrigeration unit, the method comprising:
sizing a curtain (refer to sized curtain 250 as can be seen from Fig. 1A) to cover the open end (240); and
defining, in a plane (more specifically, in first and second sides 242 and 244 from each sidewall 220 respectively) in each respective body of each sidewall of the container, a curtain track (refer to first track 260 from first side 242, and second track 270 from second side 244).
While Rydberg discloses the curtain track, Rydberg fails to explicitly disclose fitting a sealing adapter into the curtain track, receiving, within a cavity defined by the sealing adapter, an entire periphery of the curtain, receiving, within the cavity and atop the entire periphery of the curtain, an entirety of a seal element, and sizing the cavity such that a cross-sectional area thereof exceeds a total cross-sectional area of the curtain and the seal element.
However, Lamb teaches a retractable cover assembly (refer to Fig. 4), comprising fitting (within groove 31) a sealing adapter (see below) into a curtain track (formed by groove 31), receiving, within a cavity (see below) defined by the sealing adapter, an entire periphery of a curtain (42), receiving, within the cavity and atop the entire periphery of the curtain, an entirety of a seal element (38), and sizing the cavity (see below) such that a cross-sectional area thereof exceeds a total cross-sectional area of the curtain and the seal element (see below). 

    PNG
    media_image1.png
    422
    693
    media_image1.png
    Greyscale

One having ordinary skill in the art would recognize that by providing the fitting of a sealing adapter into the curtain track, and receiving, within a cavity defined by the sealing adapter, an entire periphery of the curtain and an entirety of a seal element, it will facilitate the guiding and retractability of the curtain.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Rydberg by providing fitting a sealing adapter into the curtain track, receiving, within a cavity defined by the sealing adapter, an entire periphery of the curtain, receiving, within the cavity and atop the entire periphery of the curtain, an entirety of a seal element, and sizing the cavity such that a cross-sectional area thereof exceeds a total cross-sectional area of the curtain and the seal element, in order to facilitate the guiding and retractability of the curtain in view of the teachings by Lamb along with the knowledge generally available to one having ordinary skill in the art.

Regarding claim 17, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Rydberg as modified discloses wherein the receiving of the entire periphery of the curtain in the cavity (refer to annotated Fig. 4 above as taught by Lamb) is conducted from end-to-end (from end-to-end as can be seen from the curtain disclosed by Rydberg from Fig. 1A).

Regarding claim 18, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Rydberg as modified discloses wherein the receiving of the entirety of the seal element in the cavity (refer to annotated Fig. 4 above as taught by Lamb) is conducted from end-to-end (refer to Fig. 4 as taught by Lamb).

Claim(s) 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydberg (US 8,201,871), Lamb (US 3,051,232), and further in view of Koch (US 5,259,323).
Regarding claim 7, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Rydberg as modified discloses wherein a distance across an opening (refer to opening 14 as can be seen from Fig. 2 by Lamb) of the cavity is less than a diameter of the seal element (refer to the seal element represented by numeral 19 as can be seen from Fig. 2), but Rydberg as modified fails to explicitly disclose wherein the sealing adapter is snap-fittable into the curtain track.
However, Koch teaches a mounting arrangement for a vehicle (refer to Figs. 1A-1B), wherein a sealing adapter (3) is snap-fittable into a track (7).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further substitute Rydberg’s way of fitting the sealing adapter into the curtain track with Koch’s snap-fitting way, since it is a simple substitution of one known way of fitting the sealing adapter into the curtain track (through fasteners 33 as disclosed by Lamb Fig. 4) for another (snap-fitting as taught by Koch), in order to obtain a predictable result of efficiently providing a faster and easier way of attaching the sealing adapter into the curtain track.

Regarding claim 19, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Rydberg as modified discloses the fitting of the sealing adapter into the curtain track, but fails to explicitly disclose wherein the fitting comprises press-fitting.
However, Koch teaches a mounting arrangement for a vehicle (refer to Figs. 1A-1B), wherein fitting of a sealing adapter (3) into a material track (7) comprises press-fitting (refer to col. 3, lines 51-65, wherein pressure is applied to the sealing adapter 3 such that the sealing adapter can be introduced into the track). 
One having ordinary skill in the art of refrigeration would recognize that by providing the fitting of the sealing adapter into the track comprising press-fitting, it will facilitate the insertion and removal of the sealing adapter within the curtain track (Note: Lamb discloses the use of fasteners 33 as can be seen from Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Rydberg such that the fitting of the sealing adapter into the curtain track comprises press-fitting, in order to facilitate the insertion and removal of the sealing adapter within the curtain track in view of the teachings by Koch along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 20, Rydberg as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Rydberg as modified discloses the fitting of the sealing adapter into the curtain track, but fails to explicitly disclose wherein said fitting comprises compressing opposite sides of the sealing adapter together; tilting the compressed sealing adapter relative to the curtain track; inserting the compressed and tilted sealing adapter into the curtain track; leveling the sealing adapter relative to the curtain track; and releasing the compression of the sealing adapter inside the curtain track.
However, Koch teaches a mounting arrangement for a vehicle (refer to Figs. 1A-1B), wherein fitting of a sealing adapter (3) into a track (7) comprises compressing (refer to col. 3, lines 51-65, wherein pressure is applied to the sealing adapter 3 such that the sealing adapter can be introduced into the track) opposite sides of the sealing adapter together (sides 4 and 5 as can be seen from Figs. 1, 1A and 1B); tilting the compressed sealing adapter relative to the curtain track (wherein tilting of the compressed sealing adapter relative to the curtain track is necessary in order for the female portion 12 of the sealing adapter 3 to fit within the track 7); inserting the compressed and tilted sealing adapter into the curtain track (refer to Fig. 1); leveling the sealing adapter relative to the curtain track (such that the compressed sides can fit as can be seen from Fig. 1); and releasing the compression of the sealing adapter inside the curtain track.
One having ordinary skill in the art of refrigeration would recognize that by providing the fitting of the sealing adapter into the track as disclosed above, it will facilitate the insertion and removal of the sealing adapter within the curtain track (Note: Lamb discloses the use of fasteners 33 as can be seen from Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Rydberg such that said fitting comprises compressing opposite sides of the sealing adapter together; tilting the compressed sealing adapter relative to the curtain track; inserting the compressed and tilted sealing adapter into the curtain track; leveling the sealing adapter relative to the curtain track; and releasing the compression of the sealing adapter inside the curtain track, in order to facilitate the insertion and removal of the sealing adapter within the curtain track in view of the teachings by Koch along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claims 9-14 are allowed.

Response to Arguments
Applicant’s arguments, see pp.7-8, filed on 06/03/2022, with respect to claims 1-14 and 16-20 have been fully considered and are persuasive. The rejection of claims 1-14 and 16-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763